IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-22-00038-CV
                                    No. 10-22-00066-CV


               ESTATE OF RODGER LYNN ROSS, DECEASED



                              From the 82nd District Court
                                  Falls County, Texas
                                Trial Court No. CV40972


                              ABATEMENT ORDER

       The clerk’s records in these appeals were due on March 11, 2022 and June 30, 2022,

respectively. They have not been filed. The Clerk of this Court, in letters dated July 26,

2022, reminded the district clerk that the clerk’s records were past due and requested the

records to be filed within 30 days. The clerk’s record in either appeal has not been filed.

       We understand that the Falls County District Clerk’s Office has recently had a

complete turnover in employees, but because it is the joint duty of the appellate court and

the trial court to see that the appellate record is timely filed, see TEX. R. APP. P. Rule 35.3(c),

and this Court having attempted to obtain the complete clerk’s record without success,

this proceeding is ABATED to the trial court, who is in the best position to work directly
with the trial court clerk to complete the preparation and filing of the clerk’s record, to

determine:

        (1) The reasons why the clerk’s records are late; and

        (2) A date certain when the clerk’s records can reasonably be assembled and
        filed in a manner that does not further delay the prosecution of these
        appeals or have the practical effect of depriving appellants of a right to
        appeal, but in no event later than 60 days from the date of this ORDER.

        Accordingly, this appeal will be automatically reinstated upon filing of the clerk’s

record, but in no event later than 60 days from the date of this ORDER.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed October 5, 2022
[RWR]




Estate of Ross                                                                        Page 2